Citation Nr: 0402634	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A review of the record reflects that the veteran raised a 
claim of entitlement to service connection for tinnitus at 
his July 2003 VA examination, which was reiterated by his 
representative in a January 2004 informal hearing 
presentation.  This issue is referred to the RO for 
appropriate action.

In January 2004, the Board granted the veteran's motion to 
advance the appeal on the docket.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  In a March 1948 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
defective hearing; the veteran was informed of this decision 
the same month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the March 1948 rating 
decision is new evidence that, by itself or when consider 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim.

4.  There is no competent medical evidence linking the 
veteran's hearing impairment to service.


CONCLUSIONS OF LAW

1.  The March 1948 rating decision, denying service 
connection for defective hearing, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
March 1948 rating decision sufficient to reopen the veteran's 
claim for service connection for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became effective.  
This liberalizing legislation is applicable to all claims for 
VA benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  The VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion.  Special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000, allowing such 
development only if new and material evidence is presented or 
secured, given that the claim was previously denied.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002) 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claims of service connection 
for hearing loss was received in April 2002, these regulatory 
provisions apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen and to 
grant a claim of entitlement to service connection for 
hearing loss.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, VCAA letters 
dated in May and September 2002, an August 2002 rating 
decision, an October 2002 statement of the case (SOC), and a 
November 2003 supplemental statement of the case (SSOC), the 
veteran was provided with information regarding the evidence 
needed to reopen and substantiate his claim.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim, including evidence of a 
hearing loss and that the claimed hearing impairment was 
related to service.  Additionally, in the VA letters dated in 
May and September 2002 and the October 2002 SOC, the veteran 
was given specific information with respect to the changes in 
the regulations governing new and material evidence and in 
the law pursuant to the VCAA, as well as to the new VA duties 
to assist pursuant to the VCAA.  The veteran was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  Furthermore, the veteran 
attended a Decision Review Officer (DRO) conference and, as a 
result, was scheduled for a VA examination.  He also was 
given the opportunity to present testimony at an RO hearing.  
The veteran and his representative have provided additional 
evidence, argument and comment.  In a December 2003 VA Form 
21-4138, the veteran indicated the he did not plan to submit 
additional evidence, did not wish to wait 60 days for further 
action on his appeal, and requested that the RO forward the 
appeal to the Board for a decision.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claim and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  After a de novo review, in a November 
2003 SSOC, the DRO determined that new and material evidence 
had been submitted, reopened the veteran's service-connection 
claim for hearing loss and denied it on the merits.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that the RO denied service 
connection for defective hearing in a March 1948 rating 
decision.  The veteran did not file a notice of disagreement 
(NOD) with that decision within one year of notification.  In 
April 2002, the veteran sought to reopen his claim for 
service connection for hearing loss.  In an August 2002 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence adequate to 
reopen the veteran's claim for service connection for hearing 
loss had been submitted.

Since the veteran did not file an NOD with the March 1948 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the March 
1948 rating decision consisted primarily of the veteran's 
service medical records and a January 1948 VA examination 
report, which showed no evidence of a compensable hearing 
loss in service or after service.

Evidence presented or secured since the March 1948 rating 
decision includes additional non-VA audiological examination 
reports, a July 2003 VA examination report with an etiology 
opinion, a United Mine Workers of America (UMWA) statement 
that the veteran needed amplification for hearing, and 
various statements from the veteran, a service comrade, and 
his representative.  This evidence is clearly new, in that it 
is not redundant of other evidence previously considered.  
Moreover, the evidence is material to the issue under 
consideration, as it reflects that the veteran now has a 
compensable hearing loss, which would raise a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

Service Connection for Hearing Loss

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The veteran and his service comrade contend that the veteran 
suffers from hearing loss as a result of noise exposure in 
service from firing Howitzer guns during World War II, since 
no protection for the ears was provided.  Applicable 
regulations provide that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2003).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  The veteran's 
service medical records include entrance and separate 
examination reports, which note that the veteran's ears and 
eardrums were clinically evaluated as normal.  Service 
medical records reflect normal hearing at service discharge, 
15/15 using a whispered voice test.  Moreover, there are no 
records showing bilateral hearing loss to a degree of 10 
percent or more within one year from separation from service.  
Thus, the veteran's hearing loss is not presumed to have been 
incurred in service under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.

The record contains four post-service VA and non-VA 
audiological examinations from January 1948 to July 2003.  
The January 1948 VA examination revealed normal hearing 
results of 20/20 using a whispered voice test, therefore 
failing to meet the criteria of 38 C.F.R. § 3.385 such that 
it could be considered a disability for VA purposes.  July 
1998 and July 2002 private audiograms and the July 2003 VA 
audiological examination reveal hearing impairment in both 
ears meeting the criteria of 38 C.F.R. § 3.385, more than 50 
years after service discharge.  

Even though the veteran's bilateral hearing impairment meets 
the criteria of 38 C.F.R. § 3.385 such that it could be 
considered a disability for VA purposes, there is no 
competent medical evidence linking it to service.  As noted 
above, in 1948, the veteran was shown to have normal hearing 
acuity.  An August 1974 private physician's statement, along 
with a May 1974 VA application for a nonservice-connected 
pension, show that the veteran was employed by the 
Consolidated Coal Company as an underground miner and pump 
man for at least six years.  None of the private examiners 
offered an opinion linking the veteran's hearing loss to 
service.  The July 2003 VA examiner, not only examined the 
veteran, but also reviewed the veteran's claims file, before 
offering an opinion that it was more than likely that the 
veteran's current hearing loss is not the result of acoustic 
trauma during World War II.  In support of this opinion, the 
examiner noted that the veteran's pre-enlistment and 
separation hearing examinations, although using the whispered 
method, revealed normal hearing acuity.  Moreover, the Board 
observes that, although the veteran was exposed to acoustic 
trauma in service, he also was exposed to significant 
occupational noise following discharge in coalmines. 

The only remaining evidence in support of the veteran's claim 
is his statements and those of the UMWA, his service comrade 
and representative.  The UMWA statement notes that the 
veteran needs amplification to hear.  A statement from R. B. 
and the veteran's service personnel records confirm that the 
veteran was exposed to noise in service while a member of a 
Howitzer artillery crew.  Lay opinions as to the etiology of 
a disorder, however, are not competent medical evidence to 
establish service connection.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  Thus, the Board finds 
that the preponderance of the evidence is against service 
connection for hearing loss.  As such, the benefit of a doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for hearing loss has 
been received and the claim is reopened.

Service connection for hearing loss is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



